Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “adjustment means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear from the instant disclosure what structure performs this function and the terminology “adjustment means” is not found anywhere in the instant disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueller (DE102004062957A1).

 In regard to claim 1, Mueller discloses a foot prosthesis comprising 
a heel 8 and a foot tip  (see annotated figure) capable of bearing on the ground (fig 1) and an ankle support 3 
wherein the foot prosthesis further comprises at least one damping element 7 configured to be distant from said ground (see fig 1; within the middle of the prosthesis therefore distant from the ground), 
an instep 4 connecting the foot tip to the ankle support 3 (see fig 1), and a connecting rod (see annotated figure) connecting the instep 4 to the heel 8 (fig 1).  

    PNG
    media_image1.png
    538
    966
    media_image1.png
    Greyscale

In regard to claim 6, Mueller discloses the foot prosthesis according to claim 1 and further discloses the damping element 7 comprises a first curvature point and a second curvature point.  (7 is a coil spring and therefore each coil has a curvature point)
In regard to claim 7, Mueller discloses the foot prosthesis according to claim 1 and further discloses the damping element 7 comprises one end (proximal end) connected to the ankle support 3 by (defined as next to) the outside of the foot prosthesis (in the middle therefore by the outside).  If the applicant is trying to refer to by the lateral side rather than the outer portion please amend the claim to specify this.
In regard to claim 8, Mueller discloses the foot prosthesis according to claim 1 and further discloses the damping element 7 comprises one end (proximal end) connected to the ankle support 3 by (defined as next to) the inside of the foot prosthesis (the spring is within the foot prosthesis and therefore by the inside).  If the applicant means to refer to by the medial portion of the prosthesis rather than physically inside the prosthesis, please amend the claim to specify this.
In regard to claim 10, discloses the claim limitations (foot prosthesis) as discussed in claim 1 and further discloses the foot prosthesis comprises a robot.  The foot resembles and automatically replaces the natural function of a human foot and therefore meets the definition of robot.
In regard to claim 20, Mueller discloses the foot prosthesis according to claim 6 and further discloses the damping element 7 comprises one end (proximal end) connected to the ankle support 3 by (defined as next to) the outside of the foot prosthesis (fig 1).  Please amend the claim language if the applicant means to claim the lateral side rather than the outer side.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102004062957A1) in view of Frye (2009/0037000).

In regard to claim 9, Mueller meets the claim limitations as discussed in the rejection of claim 1 but does not teach an adjustment means configured to house an end of the damping element.
Frye teaches adjustment means 220 arranged outside or inside the ankle support (over the spring and therefore will be outside the ankle support when applied to Mueller), the adjustment means 220 being configured to house an end of the damping element (spring 210) such that to adjust the damping element.  [0012]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the adjustment means of Frye with the spring of Mueller in order to adjust the tension of the spring [0012] to customize damping to the individual user’s needs.

Claim(s) 1-2, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mosler (2008/0306612A1).  
In regard to claims 1-2, Mosler discloses a foot prosthesis comprising a heel 10 and a foot tip 6 capable of bearing on the ground (fig 3) and an ankle support 1 wherein the foot prosthesis further comprises at least one damping element 14 configured to be distant from said ground (fig 3), an instep 8 connecting the foot tip 6 to the ankle support 1, and a connecting rod 9 (pivot joint is a rod) connecting the instep 8 to the heel 10; the damping element 14 directly connects the foot tip 6 to the ankle support 1.  (fig 3)
In regard to claim 12, Mosler discloses the limitations of claim 2 and further discloses the damping element 14 comprises a first curvature point and a second curvature point.  (each end is curved and therefore has a first curvature point and a second curvature point; further the portion 3 has a certain curvature and 14 of the damping element has a different curvature)
In regard to claim 16, Mosler discloses the limitations of claim 2 and further discloses the damping element 14 comprises one end (proximal end) connected to the ankle support 1 by (defined as next to) the outside of the foot prosthesis (next to the outer portion of the foot as shown in figure 3).  If the applicant means lateral instead of outer please amend the claim terminology accordingly.  

Claim(s) 1, 4, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catranis (2475373).

In regard to claims 1 and 4, Catranis discloses a foot prosthesis comprising a heel 2 and a foot tip 4 capable of bearing on the ground (fig 1) and an ankle support 1 wherein the foot prosthesis further comprises at least one damping element 37 configured to be distant from said ground (fig 1), an instep 3 connecting the foot tip 4 to the ankle support 1, and a connecting rod 48 (both 48 itself and pivot within 48 are both rods) connecting the instep 3 to the heel 2; wherein the foot prosthesis further comprises a spring 38 for accumulating and restoring energy arranged between the foot tip 4 and the instep 3 (figure 1; based on the location of 38, the resilient material will compress accumulating energy and restore energy based on the toe position).  
In regard to claim 14, Catranis discloses the foot prosthesis according to claim 4 and further discloses the damping element 37 comprises a first curvature point and a second curvature point (the entire element is curved and therefore the proximal end has one curvature point and the distal end can be a second curvature point; fig 1).  
In regard to claim 18, Catranis discloses the foot prosthesis according to claim 4 and further discloses the damping element 37 comprises one end (proximal end) connected to the ankle support 1 by (defined as next to) the outside of the foot prosthesis (next to the outer foot prosthesis as shown in figure 1; if the applicant means to claim lateral the claim should be amended to reflect that).  

Response to Arguments
In regard to the 112b rejection of claims 1, 3-5 and 9-11, the amendments have overcome the rejections.
In regard to the 102(a)(2) rejection of claims 1-87 and 10-20 as anticipated by Mosler (2008/0306612), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 9 as unpatentable over Mosler in view of Zahedi (2014/0379096A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774